Title: James Madison to Lilburn P. Perry, 11 March 1830
From: Madison, James
To: Perry, Lilburn P.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                March 11th. 1830.
                            
                        
                        I have recd., Sir, your letter of the 8th. inst.– Not withstanding the peculiarity of the case you state, I do
                            not understand that it can be relieved by any dispensing power in the Rector. If such an interposi[t]ion be admissable, it
                            must rest with the Executive Committee of which Genl. Cocke & Mr. T. J. Randolph are a majority; and I leave it
                            with them to decide on your request, if you think it proper to address it to them. With friendly respects
                        
                            
                                J— M
                            
                        
                    